Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 5/16/2022 is acknowledged. Claims 14-20 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0087156 to Maguire et al.
Regarding claim 1, Maguire et al. discloses a method of manufacturing a balloon with electrically conductive material (ablation balloon catheter, abstract and the embodiment of Figs. 17A-17B), the method comprising: 
providing a polymeric material (paragraph 170), the polymeric material including embedded electrically conductive material (ablation electrodes 1755); and 
removing at least a portion of the polymeric material to expose at least a portion of the embedded electrically conductive material (ablation electrodes/wires 1751; see paragraph 311).
The disclosure related to the embodiment of Fig. 17 of Maguire et al. does not expressly state that the method of making the balloon of Fig. 17 involves extruding the polymeric material. 
However, Maguire et al. teaches that an extrusion process is used to form the balloon of a different embodiment (balloon is pre-extruded; paragraph 331).
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the balloon having ablation electrodes of the embodiment disclosed in Maguire et al. with relation to Figs. 17A-17B, from an extrusion process, as taught by paragraph 331 of Maguire et al., since Maguire et al. teaches or suggests an extrusion method is useful for making the ablation balloon catheters of Maguire et al. 
Regarding claim 2, Maguire et al. teaches the claimed invention as discussed above concerning claim 1, and Maguire et al. further teaches that the polymeric material is at least one of a group consisting of a thermoplastic polyurethane (paragraph 170), a thermoplastic elastomer (paragraph 170), a polyamide, an ethylene vinyl acetate, a polyvinylidene fluoride, and a polyvinyl chloride.
Regarding claim 5, Maguire et al. teaches the claimed invention as discussed above concerning claim 1, and Maguire et al. further teaches that the extruded polymeric material has a tubular first configuration (paragraph 331), the method further comprising: expanding the polymeric material into an expanded second configuration (Fig. 17B shows an expanded state and Maguire et al. teaches or suggests the method step of “expanding the polymeric material into an expanded second configuration” in the discussion of paragraphs 308-313). 
Regarding claim 7, Maguire et al. teaches the claimed invention as discussed above concerning claim 1, and Maguire et al. further teaches that the electrically conductive material is a temperature-activated material (such as stainless steel, nickel-titanium, or a combination of both, paragraph 311), the method further comprising: heating the electrically conductive material, the conductive material becoming conductive when heated (by applying current to the wires 1751).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al., in further view of U.S. Publication No. 2007/0219576 to Cangialosi.
Regarding claim 9, Maguire et al. teaches the claimed invention as discussed above concerning claim 1, but Maguire et al. does not expressly state that the electrically conductive material includes nanotubes.
Cangialosi teaches an electrically conductive material for use with as the electrode of an ablation catheter (paragraph 26), wherein the electrically conductive material includes nanotubes (paragraph 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Maguire et al. such that the electrically conductive material includes nanotubes, as taught by Cangialosi, since nanotubes are compliant, flexible and expandable electrically conductive materials (paragraph 23 of Cangialosi). 
The device and method of Maguire et al. as modified by Cangialosi will hereinafter be referred to as the modified device and method of Maguire et al. and Cangialosi. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al., in view of Cangialosi, in further view of the teachings of “Carbon Nanotubes: A Review on Structure and Their Interaction with Proteins” to Saifuddin et al.
Regarding claim 10, the modified device and method of Maguire et al. and Cangialosi teaches the claimed invention as discussed above concerning claim 9, and while neither Maguire et al. nor Cangialosi expressly states that the electrically conductive material nanotubes are at least one of a single wall carbon nanotube and a single wall graphene nanotube, the Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the nanotubes are single wall carbon nanotube, since carbon nanotubes are classified as either single walled carbon nanotubes or multiple walled carbon nanotubes (per the teachings of Saifuddin et al.). 

Allowable Subject Matter
Claims 3-4, 6, 8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783